PER CURIAM.
Appellant’s cause was dismissed with prejudice for lack of prosecution. In view of her explanation that no pleadings were filed for over a year because “ . . .it was felt that settlement might be forthcoming,” the dismissal was proper. Leeks v. Dolling, 350 So.2d 10 (Fla. 4th DCA 1977), cert. denied, 357 So.2d 185 (Fla.1978), Steisel v. Birnholz, 313 So.2d 125 (Fla. 3d DCA 1975), cert. denied, 330 So.2d 14 (Fla.1976). However, the designation “with prejudice,” was in error, Spolter Electrical Supplies, Inc. v. Kalb, 275 So.2d 594 (Fla. 4th DCA 1973), and accordingly the clause “and with prejudice to the plaintiff,” is deleted and the judgment as modified is affirmed.
DOWNEY, C. J., and LETTS and HURLEY, JJ., concur.